Citation Nr: 1608512	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, claimed as chest pain.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1976, and from February 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A pre-hearing conference was held between the undersigned and the Veteran's representative in February 2016 to address the Veteran's concerns in an expedited manner. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that his disabilities are related to his active service.

In a February 22, 2016, email to the undersigned, the Veteran's representative related that the Veteran wished to waive his right to a Board hearing and an informal hearing presentation, requesting that the Veteran instead be scheduled for VA examinations.  The Veteran confirmed that he wished to waive his right to a hearing and an informal hearing presentation in a February 8, 2016 statement, in light of the representative's request for VA examinations.  The Veteran meets the requirements of obtaining a VA examination in this case.  The undersigned granted the request accordingly.    

As such, the Veteran shall be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) with the appropriate examiner for the purposes of determining the nature and etiology of the Veteran's current acquired psychiatric disability, to include PTSD, heart disability, and left knee disability.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to: 

a) Whether the Veteran's current acquired psychiatric disability (to include PTSD), if any, is at least as likely as not (50 percent or greater probability) related to his active service.  

b) Whether the Veteran's current heart disability, if any, is at least as likely as not (50 percent or greater probability) related to his active service.  

c) Whether the Veteran's current left knee disability, if any, is at least as likely as not (50 percent or greater probability) related to his active service.  

2. Then, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


